Motion Denied; Order filed October 4, 2018.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00130-CV
                                  ____________

                         CAN CONG CHAU, Appellant

                                        V.

           HOUSTON EVICTIONS FOR DANNY TRAN, Appellee


             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1104795

                                     ORDER

      Appellant’s brief was originally due May 31, 2018. No brief or motion for
extension of time was filed. On June 12, 2018, we ordered appellant to file a brief
on or before June 27, 2018. On June 20, 2018, appellant filed a motion to extend
time for filing the brief requesting an additional 60 days. When we granted the
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief or motion to extend time was filed by the extended deadline.
On September 11, 2018, this court ordered appellant to file a brief on or before
September 26, 2018. On September 26, 2018, appellant filed a further request for
extension of time to file appellant’s brief requesting a six-month extension.
Appellant’s motion does not allege exceptional circumstances. We deny the request
and issue the following order.

      We order appellant to file a brief with the clerk of this court on or before
October 19, 2018. If appellant does not timely file the brief as ordered, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Busby.